DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species A3 (encompassing claims 1-8, 18-20, and newly added 21-29) in the reply filed on 5/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/7/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6, 18-19, 21, and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assaderaghi et al. (U.S. 6,352,882 B1; “Assaderaghi”).
Regarding claim 1, Assaderaghi discloses an integrated circuit, comprising:
An oxide layer (44, Fig. 4A) over a substrate (42, Fig. 4A) (col 4, lines 3-6);
A layer of semiconductor material (43, Fig. 4A) over the oxide layer and having therein a P-well (P, Fig. 4A), an N- well (46, Fig. 4A), and a channel (region under 45 and between adjacent 46 portions) of a transistor (col 4, lines 3-6, 26-29); and
A thermal substrate contact (48, Fig. 4A) extending through the layer of semiconductor material (43, Fig. 4A) and the oxide layer (44, Fig. 4A), wherein a bottommost surface of the thermal substrate contact is in contact with the substrate (42, Fig. 4A) (col 4, lines 46-50).
Regarding claim 2, Assaderaghi discloses the thermal substrate contact (48, Fig. 4A) extends partly into the substrate (42, Fig. 4A).
Regarding claim 5, Assaderaghi discloses a thermally-conductive sleeve (interpreted as 41 and 46, Fig. 4A since these comprise thermally conductive materials (non-insulators; col 4, lines 19-29) and can be considered a “sleeve” since they laterally surround structure 48, Fig. 4A), wherein the thermal substrate contact (48, Fig. 4A) extends through the thermally-conductive sleeve and the oxide layer (44, Fig. 4A).
Regarding claim 6, Assaderaghi discloses the thermally-conductive sleeve (41 and 46, Fig. 4A) extends through the layer of semiconductor material (43, Fig. 4A) and against a top surface of the oxide layer (44, Fig. 4A).
Regarding claim 18, Assaderaghi discloses a device, comprising:
An oxide layer (44, Fig. 4A) on a substrate (42, Fig. 4A) top surface (col 4, lines 3-6);
A layer of semiconductor material (43, Fig. 4A) over the oxide layer (col 4, lines 3-6, 26-29);
A first thermal substrate contact (left 48, Fig. 4A) extending through a first doped well (leftmost 46, Fig. 4A) in the layer of semiconductor material, wherein a depth of the first thermal substrate contact in the substrate is less than a thickness of the substrate; and
A second thermal substrate contact (middle 48, Fig. 4A) extending through a second doped well (second from the leftmost 46, Fig. 4A) in the layer of semiconductor material, a channel region of a transistor being between the first doped well and the second doped well (col 4, lines 3-6, 26-29), wherein a depth of the second thermal substrate contact in the substrate is less than the thickness of the substrate.
Regarding claim 19, Assaderaghi discloses the first doped well (leftmost 46, Fig. 4A) is a source well and the second doped well (second from the leftmost 46, Fig. 4A) is a drain well (col 4, lines 26-29).
Regarding claim 21, Assaderaghi discloses a device, comprising:
A substrate (42, Fig. 4A) (col 4, lines 3-6);
An oxide layer (44, Fig. 4A) over the substrate (col 4, lines 3-6);
A layer of semiconductor material (43, Fig. 4A) over the oxide layer (col 4, lines 3-6);
A plurality of P-wells (P, Fig. 4A) in the layer of semiconductor material (col 4, lines 26-29);
An N-well (46, Fig. 4A) in the layer of semiconductor material (col 4, lines 26-29);
A plurality of transistor channels in the layer of semiconductor material (col 4, lines 26-29); and
A plurality of thermal contacts (48, Fig. 4A), wherein each of the plurality of thermal contacts extends through the layer of semiconductor material and the oxide layer, and a bottommost surface of each of the plurality of thermal contacts is in direct contact with the substrate (42, Fig. 4A).
Regarding claim 24, Assaderaghi discloses a first thermal contact (48, Fig. 4A) of the plurality of thermal contacts extends through the N-well (46, Fig. 4A).
Regarding claim 25, Assaderaghi discloses the N-well (46, Fig. 4A) is between adjacent P-wells of the plurality of P-wells (P, Fig. 4A).
Regarding claim 26, Assaderaghi discloses a first thermal contact (48, Fig. 4A) of the plurality of thermal contacts extends into the substrate (42, Fig. 4A), and a portion of a sidewall of the first thermal contact (48, Fig. 4A) directly contacts the substrate (42, Fig. 4A).
Regarding claim 27, Assaderaghi discloses each of the plurality of thermal contacts (48, Fig. 4A) extends into the substrate (42, Fig. 4A), and a portion of a sidewall of each of the plurality of thermal contacts (48, Fig. 4A) directly contacts the substrate (42, Fig. 4A).
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assaderaghi et al. (U.S. 6,352,882 B1; alternative interpretation; “Assaderaghi 1”).
Regarding claim 18, Assaderaghi 1 discloses a device, comprising:
An oxide layer (44, Fig. 4A) on a substrate (42, Fig. 4A) top surface (col 4, lines 3-6);
A layer of semiconductor material (43, Fig. 4A) over the oxide layer (col 4, lines 3-6, 26-29);
A first thermal substrate contact (left 48, Fig. 4A) extending through a first doped well (leftmost 46, Fig. 4A) in the layer of semiconductor material, wherein a depth of the first thermal substrate contact in the substrate is less than a thickness of the substrate; and
A second thermal substrate contact (right 48, Fig. 4A) extending through a second doped well (second from the rightmost 46, Fig. 4A) in the layer of semiconductor material, a channel region of a transistor being between the first doped well and the second doped well (col 4, lines 3-6, 26-29), wherein a depth of the second thermal substrate contact in the substrate is less than the thickness of the substrate.
Regarding claim 20, Assaderaghi 1 discloses the first doped well (leftmost 46, Fig. 4A) is a source well and the second doped well (second from rightmost 46, Fig. 4A) is a drain well (col 4, lines 26-29).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al. (U.S. 2018/01749478 A1; “Butt”).
Regarding claim 1, Butt discloses an integrated circuit, comprising:
An oxide layer (110, Fig. 5) over a substrate (190, Fig. 5) ([0016]);
A layer of semiconductor material (120, Fig. 5) over the oxide layer and having therein a P-well and an N- well (within source/drain and channel of 125, Fig. 5), and a channel of a transistor (125, Fig. 5) ([0017]); and
A thermal substrate contact (portion of 184 within 120, 110, and 190, Fig. 5) extending through the layer of semiconductor material (120, Fig. 5) and the oxide layer (110, Fig. 5), wherein a bottommost surface of the thermal substrate contact is in contact with the substrate (190, Fig. 5).
Regarding claim 2, Butt discloses the thermal substrate (portion of 184 within 120, 110, and 190, Fig. 5) contact extends partly into the substrate (190, Fig. 5).
Regarding claim 3, Butt discloses an isolation structure (115, Fig. 5) in the layer of semiconductor material (120, Fig. 5) ([0018]), the thermal substrate contact (portion of 184 within 120, 110, and 190, Fig. 5) extending through the isolation structure.
Regarding claim 4, Butt discloses the thermal substrate (portion of 184 within 120, 110, and 190, Fig. 5) contact extends into the substrate from an isolation region (115, Fig. 5) around the transistor (125, Fig. 5) ([0018]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaderaghi et al. (U.S. 6,352,882 B1; “Assaderaghi”) as applied to claim 21 above in view of Examiner’s OFFICIAL NOTICE.
Regarding claims 22-23, Assaderaghi discloses the device (Fig. 4A; see claim 21 rejection) is described and illustrated in terms of having a p-type silicon substrate but that one skilled in the art could form an equivalent structure using an n-type substrate with suitable adjustments (col 4, lines 6-11).  Examiner takes OFFICIAL NOTICE that one skilled in the art would recognize that such adjustments [in making an equivalent structure using an oppositely doped substrate] involve using oppositely doped regions.  Such a modification has the advantage of forming an N-channel transistor (NFET). 
Regarding claim 22, Assaderaghi discloses a first thermal contact (48, Fig. 4A) of the plurality of thermal contacts extends through a P-well (46 when forming an NFET, Fig. 4A).
Regarding claim 23, Assaderaghi discloses a second thermal contact (48, Fig. 4A) of the plurality of thermal contacts extends through a P-well (46 when forming an NFET, Fig. 4A)
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaderaghi et al. (U.S. 6,352,882 B1; “Assaderaghi”) as applied to claim 21 above, and further in view of Bartley et al. (U.S. 2010/0019385 A1; “Bartley”).
Regarding claim 28, Assaderaghi discloses a layer of semiconductor material (43, Fig. 4A) (col 4, lines 3-6) but does not disclose an interconnect structure over the layer of semiconductor material.  However, Bartley discloses an interconnect structure (416, 422, Fig. 4C) over a layer of semiconductor material (Fig. 4C).  This has the advantage of creating electrical connections between the transistor and other parts of the device.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Assaderaghi with an interconnect structure over the layer of semiconductor material, as taught by Bartley, so as to create electrical connections between the transistor and other parts of the device.
Regarding claim 29, Assaderaghi discloses a plurality of identical thermal contacts (48, Fig. 4A).  Bartley discloses the interconnect structure (416, 422, Fig. 4C) is directly contacted by a thermal contact (426, Fig. 4C).  Incorporating the interconnect structure of Bartley into the device of Assaderaghi would result in the plurality of thermal contacts directly contacting the interconnect structure.
Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahnkopf et al. (U.S. 2019/0393130 A1; “Mahnkopf”) in view of Assaderaghi et al. (U.S. 6,352,882 B1; “Assaderaghi”).
Regarding claim 1, Mahnkopf discloses an integrated circuit, comprising:
An insulating layer (174, Fig. 6) over a substrate (176, Fig. 6) ([0060]);
A layer of semiconductor material (172, Fig. 6) over the insulating layer and having therein a P-well and an N- well (within source/drain and channel of 140, Fig. 6), and a channel of a transistor (140, Fig. 6) ([0060], [0027]); and
A thermal substrate contact (150-2, Fig. 6) extending through the layer of semiconductor material (172, Fig. 6) and the insulating layer (174, Fig. 6), wherein a bottommost surface of the thermal substrate contact (150-2, Fig. 6) is in contact with the substrate ([0053]).
Yet, Mahnkopf does not disclose the insulating layer comprises an oxide.  However, Assaderaghi discloses an insulating layer within an SOI structuring comprising an oxide (44, Fig. 4A) (col 4, lines 3-6).  This has the advantage of utilizing a commonly used and readily available material such as silicon oxide.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Mahnkopf with the insulating layer comprising an oxide, as taught by Assaderaghi, so as to utilize a common used and readily available insulating material.
Regarding claim 7, Mahnkopf discloses the thermal substrate contact (150-2, Fig. 6) is electrically connected to a fixed voltage source of the integrated circuit ([0053]).
Regarding claim 8, Mahnkopf discloses the thermal substrate contact (150-2, Fig. 6) floats electrically within the integrated circuit ([0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        6/28/2022